Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is entered into as of the
[            ] day of [            ], 2012, by and between Vapor Corp., a Nevada
corporation (the “Company”), and [            ], a Florida resident (the
“Purchaser”).

INTRODUCTION

The Company is in need of additional financing and wishes to issue to Purchaser,
and Purchaser desires to purchase from the Company, in a transaction exempt from
registration under the Securities Act (as defined in Section 3.1(d) below), a
senior convertible note in the principal face amount of $[            ], in the
form attached hereto as Exhibit A (the “Note”), together with a five-year common
stock purchase warrant to purchase up to [            ] shares of the Company’s
common stock at $[            ] per share subject to the other terms and
conditions set forth therein, in the form attached hereto as Exhibit B (the
“Warrant”).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing facts and premises hereby made
a part of this Agreement, the mutual promises hereinafter set forth and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

Article 1

Sale and Purchase of Securities

1.1 Sale and Purchase. On the terms and conditions hereof, the Company hereby
issues and sells to the Purchaser, and the Purchaser hereby purchases from the
Company, the Note and the Warrant for an aggregate purchase price of
$[            ] (the “Purchase Price”).

1.2 Closing. The closing of the transactions contemplated and effected hereby
(the “Closing”) shall take place by the Company’s and Purchaser’s release of
Closing documents to the other, either by facsimile transmission followed by
original documentation delivered by overnight courier, or in such other manner
agreed upon by the parties. The date of the Closing is referred to herein as the
“Closing Date.” At the Closing, the Company will issue, sell and deliver to the
Purchaser the Note and the Warrant, against payment of the Purchase Price by
certified check or wire transfer of immediately available funds, in either case
pursuant to instructions delivered by the Company to Purchaser at or prior to
the Closing.

Article 2

Company Representations and Warranties

The Company hereby makes the following representations and warranties to the
Purchaser as of the date hereof and as of the Closing Date.

2.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida. The Company has all requisite corporate power and authority to
own and operate its properties and assets, to execute and deliver this
Agreement, the Note and the Warrant (together, the “Transaction Documents”), to
carry out the provisions of the Transaction Documents (including, as applicable,
the issuance and sale of shares of the Company’s common stock issuable upon
(a) conversion of the Note (the “Note Shares”) and/or (b) the exercise, in whole
or in part, of the Warrant (the “Warrant Shares” and together with the Note
Shares, the “Transaction Shares”), and to carry on its business as presently
conducted and as presently proposed to be conducted. The Company is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification
necessary, except for those jurisdictions in which failure to be so qualified
would not have a materially adverse effect on the Company or its business, taken
as a whole.



--------------------------------------------------------------------------------

2.2 Authorization; Binding Obligations. All corporate action on the part of the
Company, its officers, directors and shareholders necessary for the
authorization of the Transaction Documents and the performance of all
obligations of the Company thereunder has been taken. The Transaction Documents,
when executed and delivered, will be valid and binding obligations of the
Company enforceable in accordance with their respective terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
of general application affecting enforcement of creditors’ rights and according
to general principles of equity that restrict the availability of equitable
remedies.

2.3 Non-Contravention. The Company’s execution and delivery of the Transaction
Documents, the issuance of the Note, the Warrant and the Transaction Shares (as
issued), and the consummation by the Company of the other transactions
contemplated thereby, do not, and compliance with the provisions of this
Agreement and other Transaction Documents will not, conflict with, or result in
any violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of a material benefit under, or result in the creation of
any lien or encumbrance upon any of the Company’s properties or assets or those
of any subsidiary of the Company, or result in the termination of, or require
that any consent be obtained or any notice be given with respect to, (i) the
Company’s articles of incorporation or bylaws, or (ii) any loan or credit
agreement, note, bond, mortgage, indenture, lease, contract or other agreement,
instrument or permit applicable to the Company or any of its subsidiaries or any
of their respective assets or properties.

2.4 Private Placement. Assuming the accuracy of the representations and
warranties of Purchaser contained in Article 3, the offer, sale and issuance of
the Note, the Warrant and the Transaction Shares, as applicable (collectively
with the Note and the Warrant referred to herein as the “Securities”) will be
exempt from the registration requirements of the Securities Act, and will be
exempt from registration and qualification under applicable state securities
laws and regulations.

2.5 Valid Issuance. If and when issued in compliance with the provisions of the
Note and the Warrant, the Note Shares and the Warrant Shares, as applicable,
will be validly issued, fully paid and nonassessable, and will be free of any
liens or encumbrances; provided, however, that the Transaction Shares may be
subject to restrictions on transfer under state and/or federal securities laws
as set forth herein or as otherwise required by such laws at the time a transfer
is proposed. The Company hereby agrees that it shall at all times reserve and
keep available out of its authorized and unissued common stock, solely for the
purpose of providing for issuance of the Transaction Shares upon conversion of
the Note and/or exercise of the Warrant, as applicable, such number of shares of
common stock as shall, from time to time, be sufficient therefor.

 

2



--------------------------------------------------------------------------------

Article 3

Purchaser’s Representations and Warranties

The Purchaser hereby represents and warrants to the Company, as of the date
hereof and as of the Closing Date, as follows:

3.1 Investment Representations. The Purchaser understands that neither the offer
nor the sale of the Securities has been registered under the Securities Act. The
Purchaser also understands that the Securities are being offered and sold
pursuant to an exemption from registration contained in the Securities Act based
in material part upon the Purchaser’s representations contained in this
Agreement. In this regard, the Purchaser additionally represents and warrants as
follows:

(a) The Purchaser has substantial experience in evaluating and investing in
private placement transactions of securities in companies similar to the Company
so that it is capable of evaluating the merits and risks of its investment in
the Company. The Purchaser must bear the economic risk of this investment
indefinitely unless an exemption from registration is available. The Purchaser
has no present intention of selling or otherwise transferring the Securities, or
any interest therein. The Purchaser also understands that there is no assurance
that any exemption from registration under the Securities Act will be available
and that, even if available, such exemption may not allow the Purchaser to
transfer all or any portion of the Securities under the circumstances, in the
amounts or at the times the Purchaser might wish. Purchaser represents and
agrees that if, contrary to the foregoing representations and warranties,
Purchaser should later desire to dispose of or transfer all or any portion of
the Securities in any manner, Purchaser shall not do so without complying with
applicable securities laws.

(b) The Purchaser is acquiring the Securities for the Purchaser’s own account,
for investment only, and not with a view towards their public distribution.

(c) The Purchaser represents that by reason of its (or its management’s)
business or financial experience, the Purchaser has the capacity to protect its
own interests in connection with the transactions contemplated in this
Agreement. Further, the Purchaser is aware of no publication of any
advertisement in connection with the transactions contemplated in the Agreement.

(d) The Purchaser represents that it is an accredited investor within the
meaning of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”).

(e) The Purchaser represents and warrants that it is in receipt of and that it
has carefully read the following periodic reports filed by the Company with the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended, (collectively, the “Offering Materials”): (a) the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2011; (b) the
Company’s Quarterly Report on Form 10 Q for the quarterly period ended March 31,
2012; and (c) the Company’s Current Reports on Form 8-K dated June 7, 2012 and
December 6, 2011.

(f) The Purchaser represents and warrants it has had the opportunity to ask
questions of, and receive answers from representatives of the Company concerning
the Offering Materials and the terms and conditions of the offering of the
Securities and the merits and risks of investing in the Securities and to obtain
any additional information necessary to verify the accuracy of any information
provided by the Company, and in general had access to all information about the
Company it deemed necessary to make an informed investment decision with respect
to the purchase of the Securities. The Purchaser further represents and warrants
that it has consulted with such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities.

 

3



--------------------------------------------------------------------------------

(g) Purchaser further represents and warrants that (i) it was not organized for
the specific purpose of acquiring the Securities, (ii) this Agreement has been
duly authorized by all necessary action on the part of Purchaser, duly executed
by an authorized officer or representative of Purchaser, and Purchaser is
incorporated, organized and in good standing under the laws of the state
indicated on the signature page hereto, and (iii) this Agreement is a legal,
valid and binding obligation of Purchaser enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights and according to general principles of equity that restrict
the availability of equitable remedies.

3.2 Transfer Restrictions. The Purchaser acknowledges and agrees that the
Securities are subject to restrictions on transfer and will bear a restrictive
legend substantially similar to the following:

THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES REPRESENTED HEREBY MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS THE SECURITIES ARE REGISTERED
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, OR, BASED ON AN
OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY,
SUCH OFFER, SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
THOSE LAWS.

3.3 High Risk. The Securities offered hereby are highly speculative in nature
and an investment therein involves a high degree of risk, including but not
limited to the risk of losing the entire investment in such Securities.

3.4 No Governmental Approval. No federal or state agency, including the
Securities and Exchange Commission or the securities commission or authority of
any state, has approved or disapproved the Securities, passed upon or endorsed
the merits of the issuance of Securities or the accuracy or adequacy of any
information provided by the Company, or made any finding or determination as to
the fairness or fitness of the Securities for sale.

3.5 No Reliance. Purchaser has been encouraged to rely upon the advice of its
legal counsel, accountants or other financial advisors with respect to tax and
other considerations relating to the purchase of the Securities pursuant hereto.
Purchaser is not relying upon the Company with respect to the economic
considerations involved in determining to make an investment in the Securities.

Article 4

General Provisions

4.1 Entire Agreement. The Transaction Documents constitute the full and entire
understanding and agreement between the parties with regard to the subject
matter thereof and no party shall be liable or bound to any other in any manner
by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.

 

4



--------------------------------------------------------------------------------

4.2 Governing Law; Venue. This Agreement shall be governed by the laws of the
State of Florida without regard to its conflicts of laws principles. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Fort Lauderdale, Broward County, Florida
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Note and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

4.3 Survival. The representations, warranties, covenants and agreements made
herein shall survive the Closing.

4.4 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto
and shall inure to the benefit of and be enforceable by each person who shall be
a holder of the Note from time to time.

4.5 Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

4.6 Amendment and Waiver. This Agreement may be amended or modified, and any
provision hereunder may be waived, only upon the written consent of the Company
and the Purchaser.

4.7 Notices. Any notice, approval, consent, request or other communication
hereunder shall be given only by, and shall be deemed to have been received
upon, (a) registered or certified mail, return receipt requested, on the date on
which received as indicated in such return receipt, (b) delivery by a nationally
recognized overnight courier, one (1) Business Day after deposit with such
courier, (c) facsimile during regular business hours of the recipient, upon
electronic confirmation of receipt or (d) email transmission, during regular
business hours of the recipient, upon further electronic communication from the
recipient acknowledging receipt (whether automatic or manual from recipient), in
each case, at the address reflected below or at such other address as such party
shall request in a written notice hereunder:

 

  (a) if to the Company, at:

Vapor Corp.

3001 Griffin Road

Dania Beach, Florida 33312

Attention: Harlan Press, Chief Financial Officer

Facsimile: [                                        ]

E-mail: harlan.press@vapor-corp.com

 

  (b) if to the Purchaser, at:

[                                         ]

[                                         ]

[                                         ]

[Facsimile:                     ]

[E-mail:                         ]

 

5



--------------------------------------------------------------------------------

4.8 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one agreement binding on the
parties. Facsimile and electronically transmitted signatures shall be valid and
binding to the same extent as original signatures. Each party shall become bound
by this Agreement immediately upon signing and delivering any counterpart.
Nevertheless, in making proof of this Agreement, it will be necessary to produce
only one copy signed by the party to be charged. The headings used in this
Agreement are for convenience of reference only and do not define, limit or
effect the provisions hereof.

4.9 Further Assurances. Each party hereby agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of the Transaction Documents and the
transactions contemplated thereby.

Signature Page Follows

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement effective as of the date first written above.

 

 

COMPANY:

   PURCHASER:               

VAPOR CORP.

   [                    ]

By:

     By:                                                                      
                           

 

    

[                                         ]

    

Its [                                             ]

   Print Name:                                        
                                              Its:                            
                                                                         SSN or
Tax ID:                                        
                                        Address:     

 

Signature Page

Securities Purchase Agreement

671931



--------------------------------------------------------------------------------

EXHIBIT A

Form of Note

 

8



--------------------------------------------------------------------------------

EXHIBIT A

Form of Warrant

MIA1825629633

 

9